FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 05-50415
                 Plaintiff-Appellee,
                v.                            D.C. No.
                                           CR-04-01648-BTM
ANGELICA LOPEZ,
                                               ORDER
             Defendant-Appellant.
                                       
                  Filed September 11, 2006

          Before: Mary M. Schroeder, Chief Judge.


                          ORDER

SCHROEDER, Chief Judge:

   Upon the vote of a majority of nonrecused regular active
judges of this court it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3.




                            11343
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.